                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ARTIS C. CARROLL, JR.                           :   CIVIL ACTION
                                                :
                      v.                        :   NO. 19-2060
                                                :
PETER ANDERS                                    :

                                      MEMORANDUM

KEARNEY, J.                                                                        March 25, 2020

       In early 2015, African American Artis C. Carroll, Jr. disputed grading at Millersville

University of Pennsylvania. The University also found he harassed persons resulting in

disciplinary sanction. His repeated conduct eventually resulted in trespass charges, a guilty

verdict for defiant trespass, and a prison term. When preparing to leave prison in 2017, Mr.

Carroll wrote to his lawyer requesting assistance with returning to school which the lawyer, the

university, and the university’s police chief viewed as threatening bodily harm to many persons.

We do not opine as to whether they were justified in this view. But the police chief delivered

and read a warning letter to Mr. Carroll upon his prison release precluding him for contacting

university personnel or appearing on the university campus until July 2019 but allowing him to

discuss the no-trespass with university officials. Rather than discuss with the university, Mr.

Carroll sued the police chief among others. After we dismissed several of his claims, we allowed

discovery into Mr. Carroll’s remaining due process and race discrimination claims. Mr. Carroll

failed to appear for deposition or in court; he failed to answer motions. After careful review of

the police chief’s unopposed motion for summary judgment with supporting evidence, we enter

summary judgment for the police chief. Mr. Carroll fails to adduce evidence of being a student

entitled to certain levels of due process and even if a student, fails to show a lack of due process.

There is no basis for race discrimination. We enter judgment dismissing Mr. Carroll’s claims.
I.         Statement of undisputed facts

           Artis C. Carroll is an African American man. He enrolled in Millersville University of

Pennsylvania beginning in 2011. By 2014, he enrolled in the University’s clinical program for

respiratory therapy. He struggled with his grades by the Spring Semester 2015. 1

                       Mr. Carroll’s Spring 2015 problems with the University.

           On February 26, 2015, the University sanctioned Mr. Carroll, Jr. with counseling and two

months probation after finding him responsible for violating the University’s Student Code of

Conduct, including alleged “disorderly, harassing, and inappropriate” conduct on February 14,

2015. 2

           On March 25, 2015, Mr. Carroll visited the University Registrar’s office demanding a

form to change a grade with which he disagreed. 3 Registrar Alison Hutchinson told Mr. Carroll

she lacked permission to provide paperwork because Mr. Carroll sued the University. She asked

Mr. Carroll several times to leave. 4 Mr. Carroll refused to leave and raised his voice at Ms.

Hutchinson. 5 University Police Officers Flood and Yanak then received a call “of a student

giving staff a hard time, and refusing to leave, the registers [sic] office,” and reported to the

scene. 6     The Officers informed Mr. Carroll he must leave and contact Tom Richardson,

University Assistant Vice President of Student Affairs, before returning to the Registrar’s

office. 7 The Officers cited Mr. Carroll for simple trespass 8 and advised he would be arrested for

trespassing if he returned to the Registrar’s office without Assistant Vice President Richardson’s

approval. 9 The next day, Lori Austin, the University Director of Judicial Affairs, wrote Mr.

Carroll informing of alleged Student Code of Conduct violations from the day before. 10 Director

Austin’s letter informed Mr. Carroll of an Administrative Hearing scheduled for April 3, 2015

where Mr. Carroll could explain his conduct. 11



                                                  2
        On March 26, 2015, Mr. Carroll met with Director Austin in her office. 12 Director

Austin attempted to help Mr. Carroll by calling the Registrar’s office on Mr. Carroll’s behalf to

discuss his issues with obtaining a grade change form. 13 Nobody from the Registrar’s office

could help at the moment, so Director Austin told Mr. Carroll to return to her office the next

day. 14 Director Austin told Mr. Carroll several times to not visit the Registrar’s office and

warned Mr. Carroll he “would be arrested if [he] went up there.” 15 Mr. Carroll left after agreeing

to return to Director Austin the next day. 16 Minutes later, Officer Flood called Director Austin

stating he arrested and cited Mr. Carroll for Criminal Trespass as he exited Lyle Hall and the

Registrar’s office. 17

        On March 27, 2015, Assistant Vice President Richardson wrote Mr. Carroll regarding his

actions on March 25, 2015 and March 26, 2015. 18 Assistant Vice President Richardson told Mr.

Carroll because of “the serious nature your behavior in these incidents, you have been placed on

interim suspension from the University. You are banned from this campus until you have

received permission otherwise.” 19 Director Austin also wrote Mr. Carroll on March 27, 2015

informing of alleged University Student Code of Conduct violations for visiting the Registrar’s

office without permission on March 26, 2015 and scheduling an Administrative Hearing for

April 3, 2015. 20

        Despite his interim suspension and numerous warnings to not violate the no trespass

order, Mr. Carroll attended class on University campus on March 31, 2015. 21 Director Austin,

Assistant Director of Judicial Affairs Ron Wiafe and University Police asked Mr. Carroll to

leave campus, but he refused. 22 Police arrested Mr. Carroll for Defiant/Criminal Trespass and

detained him from March 31, 2015 until April 8, 2015. 23 Director Austin wrote Mr. Carroll two

letters on April 9, 2015. 24 The first letter informed Mr. Carroll of an Administrative Hearing



                                                3
scheduled for April 15, 2015 for his Student Code of Conduct violations on March 31, 2015.25

The second letter informed Mr. Carroll Director Austin rescheduled the April 3, 2015

Administrative Hearing for April 15, 2015 and all of his pending cases would be heard during

the April 15, 2015 Administrative Hearing. 26         These letters also informed Mr. Carroll the

University would assess monetary sanctions if he failed to attend the hearing. 27

       Mr. Carroll did not attend the April 15, 2015 Administrative Hearing. 28 At the hearing,

Director Austin “reviewed the evidence without the benefit of Mr. Carroll’s testimony, [and]

found [Mr. Carroll] violated the Student Code of Conduct related to the charges” for all of his

recent cases combined. 29

       Director Austin placed five sanctions on Mr. Carroll: (1) suspension from the University

effective April 17, 2015 through December 31, 2015 meaning Mr. Carroll would not able to re-

enroll in classes until the Spring 2016 semester, (2) required mental health assessment and

evaluation, (3) $100 fine for failing to appear at the April 15, 2015 Administrative Hearing, (4)

deferred expulsion resulting in immediate imposition should Mr. Carroll engage in any new

misconduct, and (5) restrictions from the entire University campus beginning March 27, 2015

until informed otherwise. 30 In an April 17, 2015 letter, Director Austin informed Mr. Carroll of

these sanctions and his right to appeal within five business days. 31

       Mr. Carroll received an electronic copy of the April 17, 2015 letter the same day,

beginning the five business-day appeal period. 32 Fourteen days later, Mr. Carroll appealed to

Director Austin, Assistant Director Wiafe and Assistant Vice President Richardson. 33

                   Judicial Affairs Handbook sets due process for an appeal.

       The University’s Office of Judicial Affairs issued a handbook identifying the judicial

process for alleged violations of the Student Code of Conduct. 34 Upon receipt of allegations, a



                                                  4
hearing officer schedules an administrative hearing with the accused student and notifies the

accused student of the scheduled date, time and location of the hearing. 35 “Failure to appear at a

hearing for the scheduled date and time may result in a decision being made in the absence of the

student, which might result in additional charges and sanctions.” 36 During the administrative

hearing, the accused student “[s]hall be allowed to introduce witness testimony, relevant

evidence and [his] version of the events that resulted in the accusation of the Code of Conduct, . .

. [the accused student] may hear and question witnesses as well as examine the relevant evidence

and documents presented,” and he may be accompanied by an advisor or Judicial Advocate who

the student may consult with during the hearing. 37

       The accused student has the right to appeal the adjudication rendered at the

administrative hearing. 38 An student “found responsible for violation the Code of Conduct, may

request an appeal . . . by submitting an appeal request form to the Office of Judicial Affairs

within five . . . business days following the Hearing Officer’s decision.” 39 “All sanctions

rendered at the [a]dministrative hearing must be adhered to while awaiting a result of the request

for appeal.” 40 Appeals will only be considered if the accused student proves a “legitimate

reason exists for an appeal.” 41

       The Handbook also outlines University procedure for imposing an interim suspension.42

A student may be subject to immediate suspension or loss of privileges pending final action of

charges he violated the Student Code of Conduct, if it is determined “the student’s presence on

campus may constitute a threat to the health, safety and welfare of the University community. In

addition, a student may be placed on interim suspension if the student poses an ongoing

disruption of, or interference with, the normal operations of the University.” 43




                                                 5
                    State court conditions of release for misdemeanor conviction.

           Following a December 1, 2015 trial on his misdemeanor Defiant Trespass at the

University, the state court sentenced Mr. Carroll to time served to twelve months incarceration,

but immediately paroled Mr. Carroll, crediting him for time served awaiting trial. 44 The state

court conditioned release upon, among other factors, Mr. Carroll: complying with mental health

treatment; performing fifty hours of community service; staying off of University property; not

contacting a University employee; and, contacting the University through its attorney. 45

           Mr. Carroll violated these conditions on December 18, 2015 and again on January 13,

2015 by contacting University staff. 46 Police arrested Mr. Carroll under authority of bench

warrants for these violations. The state court released Mr. Carroll with a final warning not to

violate again or he would impose the unexpired balance of sentence. 47              But Mr. Carroll

eventually violated these conditions, leading to incarceration with expected release in Summer

2017. 48

                    Contact with Chief Anders leading to the July 5, 2017 letter.

           University police chief Peter Anders is apparently not involved with Mr. Carroll until

July 2017.

           While incarcerated, Mr. Carroll submitted a General Purpose Request Form to his

attorney, requesting assistance lifting the University’s no trespass order and stating his intention

to complete his education and graduate upon his release. 49 Mr. Carroll told his attorney: “The

second week of August 2017, I’m going to go to [the University] with a Body cam and demand

records demand enrollment, and everything else I’m demanding a jury trial if charged with

anything and will be acquitted.” 50 Mr. Carroll closed by saying “F*** Colibine [sic], F***



                                                 6
Virginia Tech, F*** Sandy Hook, that has nothing to do with this case.” 51 The prison released

Mr. Carroll on June 29, 2017. 52 On June 30, 2017, Mr. Carroll’s attorney provided this letter to

Chief Anders which “caused [him] a concern [Mr. Carroll] may cause others substantial bodily

harm.” 53

       In response, Chief Anders prepared and personally served Mr. Carroll a letter on July 5,

2017, detailing his history of trespass and misconduct at the University. 54 Chief Anders renewed

the “no trespass and communication order to protect [University] students and staff from

unwanted contact” through July 5, 2019. 55 Chief Anders directed Mr. Carroll to specifically

contact Assistant Vice President Richardson to discuss academic or business concerns. 56 In

addition to handing the letter to Mr. Carroll, Chief Anders also read him aloud the entire letter. 57

       Since July 5, 2017, Mr. Carroll has not asked Chief Anders or Assistant Vice President

Richardson to reconsider the warnings. 58 Between March 2012 and July 7, 2017, Chief Anders

issued fourteen similar trespass warning letters to non-students like Mr. Carroll. 59 Chief Anders

issued ten such letters to adult white males, and three to adult African-American males. 60

II.    Analysis 61

       Mr. Carroll claims Chief Anders violated his civil rights by suspending him from the

University for two years under the July 5, 2017 letter without providing due process and for

racially motivated reasons. 62

       After we partially dismissed Mr. Carroll’s claims against Chief Anders and allowed the

parties to proceed into discovery on his procedural due process and race discrimination claims,

Chief Anders moves for summary judgment arguing Mr. Carroll does not enjoy the same level of

due process as a student to challenge the July 5, 2017 renewal of his April 17, 2015 sanctions,

and argues the University and he provided due process even though the record shows Mr.



                                                  7
Carroll’s lack of entitlement to due process at the time. Chief Anders argues Mr. Carroll does

not show he discriminated against him based on race in issuing the July 5, 2017 letter. Chief

Anders also argues qualified immunity applies to Mr. Carroll’s due process challenge.

       Mr. Carroll did not participate in discovery or respond to this motion.63 He did not appear

for noticed depositions; he did not appear for court-ordered depositions; and, he did not appear at

our court hearings on his non-compliance. 64     “When a non-moving party fails to respond to

a summary judgment motion, a court may only grant the unopposed motion upon a finding

that judgment for the moving party is ‘appropriate.’” 65     Summary judgment is “appropriate”

when the movant demonstrates it is warranted as a matter of law. 66 “Where the moving party has

the burden of proof on the relevant issues, . . . the district court must determine . . . the facts

specified in or in connection with the motion entitle the moving party to judgment as a matter of

law.” 67 Where the moving party does not have the burden of proof on the relevant issues, . . . the

district court must determine that the deficiencies in the opponent’s evidence designated in or in

connection with the motion entitle the moving party to judgment as a matter of law.” 68

       Mr. Carroll fails to adduce evidence supporting either his due process or racial

discrimination claim.

       A.      Mr. Carroll’s due process claim fails.

       “The Due Process Clause . . . forbids arbitrary deprivations of liberty.” 69 The first issue

today is whether Mr. Carroll is afforded due process as a student. In Goss v. Lopez, the Supreme

Court recognized a student’s property interest in the student’s right to a public education. 70 The

Supreme Court instructs school authorities are not free from notice and hearing requirements of

due process when they take action depriving a student of this property interest. 71 But no court

has yet held such a property interest in continuing a university experience for non-students. 72



                                                8
Even if Mr. Carroll possessed a property interest in continuing his education, the University did

not violate Mr. Carroll’s due process rights when it extended his suspension in July 2017.

               1.      Mr. Carroll does not demonstrate student property interest.

       The Constitution provides no person shall be “deprived of life, liberty, or property

without due process of law.” 73 “Procedural due process imposes constraints on governmental

decisions which deprive individuals of ‘liberty’ or “property” interests within the meaning of the

Due Process Clause of the Fifth or Fourteenth Amendment.” 74 As Mr. Carroll claims Chief

Anders restricted his due process rights, Mr. Carroll must first show he possessed a property

interest of which Chief Anders deprived him. 75

       In Goss v. Lopez, the Supreme Court recognized a high school student’s property interest

in continuing education.      “[T]he State is constrained to recognize a student’s legitimate

entitlement to a public education as a property interest which is protected by the Due Process

Clause and which may not be taken away for misconduct without adherence to the minimum

procedures required by that Clause.” 76       Pennsylvania district courts recognize “a graduate

student has a property interest protected by procedural due process in the continuation of his or

her course of study under Pennsylvania law.” 77 Pennsylvania law defines who is a student

within its system of higher education as “a person who is enrolled in a course of study in any

institution which is subject to the provisions hereof.” 78

       In Haney v. West Chester University, university employees charged Mr. Haney with

violations of the student code of conduct for allegedly lying on his admissions application. 79 Mr.

Haney argued the student code of conduct did not apply to him because of his status merely as an

applicant and not an enrolled student. 80 Judge Slomsky found the student code of conduct

applied to applicants through a catch-all provision in the code. 81 Judge Slomsky reasoned, “[i]f



                                                   9
not a student, the accused would be entitled to no due process. Indeed, no court has held that a

non-student has a constitutionally protected interest in a college education.”

       In Borrell v. Bloomsburg University, Ms. Borrell, a student enrolled in a university’s

Nurse Anesthesia program, sued the university for due process violations after university

employees and administrators expelled her for refusing to submit to a drug test. 82 Judge Caputo

denied the university’s motion to dismiss the due process claim, finding an enrolled student had a

property interest in “continuation of her course of study.” 83

       Each of these cases share a common vein: the plaintiff’s status as an enrolled student,

giving rise to property interests in continuing education. Before Mr. Carroll can claim the

University provided him insufficient process before imposing the July 2017 no-trespass order, he

must prove he is an enrolled student possessing a property interest in his continued education.

       Mr. Carroll does not make this showing. Mr. Carroll last enrolled at the University for

the Spring 2015 semester. 84 Chief Anders extended the no-trespass order, blocking Mr. Carroll’s

entry to campus, in July 2017, 85 well after the expiration of Mr. Carroll’s enrollment and

accompanying property interest in continuing his education. We cannot extend these principles

when we have no evidence of Mr. Carroll’s student status.

               2.      Even if a student, the University provided due process to Mr. Carroll.

       Even assuming we could find evidence of Mr. Carroll being a student in July 2017, the

University through Chief Anders afforded him the due process owed to a university student

before barring them from campus. To determine a student’s due process rights for disciplinary

procedures, our Court of Appeals adopted the three-part balancing test set forth in Mathews v.

Eldridge. 86 The Supreme Court requires we first consider “the private interest that will be

affected by the official action.” 87 We next consider “the risk of an erroneous deprivation of such



                                                 10
interest through the procedures used, and the probable value, if any, of additional or substitute

procedural safeguards.” 88 “The ‘value’ of additional procedural safeguards is judged by the

extent to which they reduce the risk of “erroneous deprivation” through the procedures used.” 89

We last consider “the Government’s interest, including the function involved and the fiscal and

administrative burdens that the additional or substitute procedural requirement would entail.” 90

       We find guidance in Judge Slomsky’s reliance on the Mathews test in Haney v. West

Chester University. 91 Mr. Haney sued West Chester University and two University employees

for due process violations stemming from lies Mr. Haney allegedly included in his application

for admission. 92 Judge Slomsky found Mr. Haney possessed, as a college student, “a valid

property interest in his continued education” at West Chester University. 93 Judge Slomsky then

found Mr. Haney received more process than the Supreme Court required under Goss. 94 After

examining several alternatives Mr. Haney proposed to provide additional or alternative due

process than already provided by West Chester University, Judge Slomsky determined

“[i]mportantly, [Mr. Haney] was given notice of the hearing and its procedures well in advance

of the initially scheduled date, which provided him adequate time to prepare,” and Mr. Haney

would be allowed to “present his side of the story.” 95 Judge Slomsky then cited our Court of

Appeals for “the need for maintaining order and discipline in our schools without prohibitive

costs and in a manner that will contribute to, rather than disrupt, the educational process.” 96

Judge Slomsky noted the Supreme Court, in Goss, “concluded that an informal hearing process

would reconcile the private and governmental interests and that requiring representation by

counsel, cross-examination, and other, more formal procedural safeguards would not sufficiently

increase the reliability and fairness of the process to warrant the additional expense and

disruption of the educational process.” 97



                                                11
       The Mathews factors weigh in favor of Millersville University. Mr. Carroll adduces no

evidence of being a student, and as stated in Haney, a University does not owe due process to a

non-student. 98

       In Palmer v. Merluzzi, our Court of Appeals cited Goss finding a student’s property

interest in participating in the school’s football program. 99 Mr. Palmer admitted to consuming

marijuana and beer on school property, conduct directly in violation of the school handbook.

The school district imposed a ten-day suspension from school and a sixty-day suspension from

athletics. 100 Our Court of Appeals affirmed summary judgment for the defendants, concluding

they provided due process. 101

       Even if we were to find Mr. Carroll, as a person continuing or completing his education

has a similar property interest, we must find the University provided him due process. For

example, in Leacock v. Temple University School of Medicine, Judge Giles noted Ms. Leacock

“may have a viable protected property interest in the pursuit and continuation of her graduate

medical school education.” 102 After finding a property interest, Judge Giles granted summary

judgment to the university, finding its dismissal of Ms. Leacock complied with due process

requirements of notice and a hearing. 103 In Brian A. ex rel. Arthur A. v. Stroudsburg Area School

District, the school district expelled the student after discovering he made a terroristic threat to

bomb his high school. 104 Citing Goss, Judge Vanaskie noted the student possessed a property

interest to continue his public education before finding the school district provided the student an

administrative hearing and adequate notice to comply with due process requirements. 105 Judge

Vanaskie granted summary judgment to the School District. 106

       Even assuming the University did owe Mr. Carroll due process as a person interested in

continuing his education following probation and a jail sentence, Mr. Carroll received due



                                                12
process. Each time the University charged Mr. Carroll with a violation of the Student Code, a

University employee contacted Mr. Carroll noticing the scheduled time and place for an

Administrative Hearing. 107 At the Administrative Hearing, the University offered Mr. Carroll an

opportunity to examine evidence presented against him, introduce his own witness testimony,

relevant evidence and his own version of the events, and allow Mr. Carroll to bring an advisor or

“Judicial Advocate” to consult or advise during the hearing. 108 Following adjudication at the

hearing, University process allowed Mr. Carroll five days to appeal. 109 The University’s process

provided Mr. Carroll notice of the hearings where his charges would be adjudicated and adequate

time to prepare.    The University’s process roughly mirrors the process in Haney, and we

similarly find it adequate.

               3.      Even assuming Mr. Carroll could adduce facts to proceed on a due
                       process claim, Chief Anders is entitled to qualified immunity on this
                       uncertain area of the law relating to former students.

       Chief Anders argues, as a police officer, qualified immunity protects him from Mr.

Carroll’s due process claim. 110

       “Qualified immunity protects ‘all but the plainly incompetent or those who knowingly

violate the law.’” 111 If a government official—in this case, Chief Anders—reasonably thinks his

conduct complies with the law, he is shielded from liability. 112 Chief Anders is entitled to

qualified immunity as long as he “does not violate a ‘clearly established’ constitutional or federal

right.” 113 “A right is clearly established for qualified immunity purposes where its contours are

‘sufficiently clear that a reasonable official would understand that what he is doing violates that

right.’” 114 “The crux of the ‘clearly established’ analysis “is whether officers have ‘fair notice’ .

. . they are acting unconstitutionally.”” 115 “The application of the right to the issue at hand must

be ‘beyond debate.’” 116


                                                 13
       In determining whether qualified immunity protects Chief Anders here, we find guidance

from our Court of Appeals finding qualified immunity protected a school administrator

defendant from a student plaintiff’s claims of due process restrictions, reversing judgment in the

district court. 117 Ms. Borrell attended a nursing program through Bloomsburg University, which

took place at Geisinger Hospital. 118 Both the University and Hospital maintained an anti-drug

policy to which students must abide. 119 “The policy states . . . drug tests ‘may be administered

upon reasonable suspicion of substance abuse, (this may include [individual] situations . . .

where [Human Resources] is made aware of alleged drug/alcohol use and deems it as reasonable

cause to test the employee).’” 120 But any Hospital worker “who refuses to cooperate in any

aspect [of the testing process] . . . shall be subject to disciplinary action, including termination,

for a first refusal or any subsequent refusal.” 121 The director of the nursing program “terminated

[Ms.] Borrell for violating [the Hospital’s] drug and alcohol policy by refusing to take a drug test

when asked.” 122 Before the director issued the termination letter to Mr. Borrell, the director

obtained a signature on the letter from a Bloomsburg University School Administrator

confirming the administrator reviewed the relevant information and agreed with the director’s

decision to terminate. 123 Ms. Borrell requested a formal hearing from the University to contest

her termination, but the school administrator denied the request, instead responding, “since [the

University] had to honor [the Hospital’s] drug policy, disqualification from [the Hospital’s]

clinic made her ineligible to complete her coursework at [the University] necessary to complete

the [nursing p]rogram.” 124 Ms. Borrell sued the hospital, the director, the university and the

school administrator for violating her due process right to a pre-deprivation hearing. 125 Judge

Caputo granted summary judgment in favor of Ms. Borrell and concluded qualified immunity did

not protect the school administrator, 126 and the defendants appealed. 127



                                                 14
       Our Court of Appeals concluded the school administrator entitled to qualified immunity,

finding the “record indicates . . . it is hardly ‘beyond debate’ [the School Administrator] violated

[Ms.] Borrell’s due process rights.” 128 Our Court of Appeals recognized “many cases [conclude]

graduate students at public universities have property interests in continuing their education,”129

but reasoned “those cases do not speak to the right of a clinical student at a private hospital to a

hearing or comparable process before termination—even if the natural consequence of that

termination is an inability to complete an educational program.” 130

       Like the uncertainty overshadowing whether Ms. Borrell possessed a right of a clinical

student at a private hospital to a pre-deprivation hearing, we find Mr. Carroll’s right to due

process from the University here, as a present non-student on an extended probation, similarly

unclear. While courts discussed due process rights of other classes of students, such as high

school students, 131 college applicants, 132 or student athletes, 133 “[n]o court has held that a non-

student has a constitutionally protected interest in a college education.” 134

       Chief Anders acted in accord with the process in the Judicial Affairs Handbook,

suggesting his belief he acted appropriately. As a present non-student seeking to complete his

degree after a couple of years of probation and no-trespass directions, Mr. Carroll does not have

a “clearly established” due process right required to defeat Chief Anders’ claim of qualified

immunity.

       B.      Mr. Carroll fails to adduce evidence of race discrimination.

       The hallmark of a race discrimination claim is intent. 135 “Intentional discrimination may

be proven by either (1) direct evidence of willful discrimination, or (2) a showing of deliberate

indifference by defendants to events adverse to the plaintiff.” 136 To demonstrate direct evidence

of willful discrimination, Mr. Carroll must show he suffered “disparate impact . . . coupled with



                                                  15
some other indicia of purposeful discrimination.” 137 Mr. Carroll can accomplish this by showing

the University treated a group of comparators, or people “similarly situated” in “all relevant

aspects,” 138 disparately to his own.     We accept Mr. Carroll’s claim as alleged willful

discrimination but find he fails to show Chief Anders acted with requisite intent requiring fact

findings at trial.

        In Williams v. Pennridge School District, our Court of Appeals affirmed summary

judgment for the school district on Ms. Williams’ race discrimination claim. 139 Ms. Williams, an

African-American high school student academic award recipient, alleged willful racial

discrimination: (1) omission of her identification at a school award ceremony, 140 (2) an incident

where a white student took her seat and the teacher refused to help Ms. Williams get it back,

sending her to work alone in the library instead, 141 and (3) in response to complaints of

harassment by classmates, the school principal’s suggestion Ms. Williams “should be

hospitalized over the summer, attend an alternative school in the fall, and, when she was ready to

cope, return to Pennridge.” 142 Our Court of Appeals affirmed summary judgment for the school

district concluding Ms. Williams failed show a prima facie intent to discriminate. 143 “With

regard to willful discrimination, the only evidence of intent [Ms. Williams] proffered to support

her claim was to draw an inference that defendants acted against her because she was an African-

American female. But as we have repeatedly held, evidence of disparate treatment, alone, is

insufficient to establish discriminatory intent.” 144 “Indeed, even if we ignore defendants’ stated

non-discriminatory reasons to justify their conduct, there was still no evidence that they had an

intent to discriminate. On a summary judgment motion made against a plaintiff’s claims the

plaintiff has the burden to make a prima facie showing of her claims.” 145




                                                16
       As in Williams, Mr. Carroll’s claim requires us to merely draw an inference Chief Anders

intended to discriminate against Mr. Carroll on basis of Mr. Carroll’s race, which is insufficient

to make a prima facie showing. Ms. Williams showed evidence of disparate treatment through

instances where school employees and administrators treated her differently from white students.

Our Court of Appeals found the evidence alone insufficient to survive summary judgment. Mr.

Carroll shows less than this. Mr. Carroll alleges racial discrimination because he is an African-

American student and Chief Anders is white. Mr. Carroll alleges Chief Anders “oppressing [Mr.

Carroll] for . . . racial reasons,” 146 and “everything [the defendants] do is for racial reasons.”147

Mr. Carroll does not adduce evidence of Chief Anders’ discriminatory intent, and his suggested

inference alone cannot survive summary judgment. 148

       Mr. Carroll decided to not participate in discovery. He provided nothing supporting his

race discrimination claim beyond the suggested inferences from his pleading. Chief Anders

adduced facts suggesting a lack of disparate impact in his declaration. Chief Anders swore:

“Between March 2012 and July 7, 2017, I wrote/issued [fourteen] non-student trespass warning

letters including Mr. Carroll’s letter. Ten of the fourteen letters were issued to adult white males.

Three of the fourteen letters, including the 2017 letter to Mr. Carroll, were issued to adult

African-American males.” 149 Mr. Carroll does not dispute these facts.

       C.      Mr. Carroll is not entitled to injunctive relief.

       It appears Mr. Carroll seeks injunctive relief to either lift Chief Anders’ no-trespass order

of July 5, 2017 or register Mr. Carroll for classes to complete his degree.

       We weigh two critical factors and two remaining factors to determine whether to grant

injunctive relief. 150 If the plaintiff fails on the critical factors, we need not address the remaining

factors. 151 The critical factors are “whether the movant has shown a reasonable probability of


                                                  17
success on the merits;” and “whether the movant will be irreparably injured by denial of

the relief.” 152 The remaining factors are “whether granting preliminary relief will result in even

greater harm to the nonmoving party; and . . . whether granting the preliminary relief will be in

the public interest.” 153

          We are guided by Acosta, Inc. v. Navitsky, where Judge Smith denied the plaintiff’s

motion for injunctive relief. 154 Acosta, Inc. sued Navitsky for breach of contract, tortious

interference with contract and theft of trade secrets. 155 Judge Smith found the plaintiff failed to

show a likelihood of success on the merits on any claim it raised. 156 Judge Smith concluded the

plaintiff’s probability of success on the merits ranged from no likelihood to succeed on the

merits to only a minimal chance of success on the merits. 157 By the time Acosta moved for an

injunction, Navitsky already ceased doing business with Acosta’s clients, which formed the basis

of Acosta’s claims. 158 Judge Smith concluded an injunction would prevent only an “incredibly

small” harm, but “likely none at all.” 159

          Like in Navitsky, Mr. Carroll also fails these critical factors. Mr. Carroll does not provide

evidence to succeed on his due process claim. Mr. Carroll provides no evidence of being a

student enrolled at the University at the time his alleged constitutional violations occurred. The

University also provided Mr. Carroll process required by the Supreme Court. Mr. Carroll also

fails to show irreparable injury absent an injunction. Like in Navitsky, where Judge Smith found

the chance of irreparable injury “incredibly small” because the complained conduct already

ceased, Mr. Carroll cannot irreparable injury because the no-trespass order expired in July 2019.

Absent an injunction, Mr. Carroll could still apply to complete his degree at the University or

apply to another University within the Pennsylvania System of Higher Education to complete his

degree.



                                                   18
           We deny injunctive relief to Mr. Carroll as he fails to satisfy his burden on these critical

factors.

III.       Conclusion

           After proceeding past a substantial motion to dismiss, Mr. Carroll decided not to

participate in the case. He did not appear for depositions or court appearances. He elected to not

respond to Chief Anders’ summary judgment motion. We nevertheless address Mr. Carroll’s

claims in the light most favorable to him based on the adduced evidence. After this analysis, we

grant summary judgment to Chief Anders on Mr. Carroll’s remaining due process and race

discrimination claims.


1
  In 2016, Mr. Carroll sued Millersville University and several of its agents after several internal
complaints against professors and administration. This 2016 case is ongoing against two
university employees at No. 16-1406 concerning due process allegations relating to decisions in
Spring 2015. We describe much of the background addressed today in our February 14, 2020
Memorandum (ECF Doc. No. 109) dismissing all but procedural due process claims against two
university employees in No. 16-1406. Mr. Carroll, as he decided in this case, is not progressing
in No. 16-1406. We are presently awaiting service on still-unserved parties. Should he fail to
serve these persons, we will proceed on resolving his remaining due process claims against the
two university employees relating to Spring 2015 conduct.
2
    ECF Doc. No. 34-6 at 7. We use the pagination assigned by the CM/ECF docketing system.
3
    Id. at 4.
4
    Id.
5
    Id.
6
    Id.
7
    Id. at 5.
8
    ECF Doc. No. 34-2 at 1, ¶ 2; ECF Doc. No. 34-7 at 21.
9
    ECF Doc. No. 34-6 at 5.
10
     Id. at 12.

                                                   19
11
     Id.
12
     Id. at 16.
13
     Id.
14
     Id.
15
     Id.
16
     Id.
17
     Id.; ECF Doc. No. 34-2 at 1, ¶ 2.
18
     ECF Doc. No. 34-6 at 14.
19
     Id.; ECF Doc. No. 34-5 at 1, ¶¶ 3-4.
20
     ECF Doc. No. 34-3 at 1, ¶¶ 7-8; ECF Doc. No. 34-6 at 16.
21
     ECF Doc. No. 34-6 at 21.
22
     ECF Doc. No. 34-7 at 1.
23
     ECF Doc. No. 34-3 at 3, ¶ 12.
24
     See ECF Doc. No. 34-6 at 21; ECF Doc. No. 34-7 at 1.
25
     ECF Doc. No. 34-6 at 21.
26
     ECF Doc. No. 34-7 at 1-2.
27
     Id. at 2; ECF Doc. No. 34-3 at 3, ¶ 12; ECF Doc. No. 34-6 at 22.
28
     ECF Doc. No. 34-3 at 3, ¶15; ECF Doc. No. 34-7 at 5.
29
     ECF Doc. No. 34-3 at 3, ¶ 15.
30
     ECF Doc. No. 34-7 at 6.
31
     Id. at 5-7.
32
     ECF Doc. No. 34-3 at 3, ¶ 16.
33
     ECF Doc. No. 34-7 at 8.

                                                 20
34
     Id. at 10-13.
35
     Id. at 11.
36
     Id.
37
     Id.
38
     Id. at 12.
39
     Id. at 12, ¶ 1.
40
     Id. at 12, ¶ 2.
41
     Id. at 12, ¶ 3.
42
     Id. at 13.
43
     Id.
44
     Id. at 14-15; ECF Doc. No. 34-2 at 1, ¶ 5.
45
     ECF Doc. No. 34-7 at 15.
46
     Id. at 19.
47
     Id.
48
     ECF Doc. No. 34-2 at 1, ¶ 5.
49
     ECF Doc. No. 34-7 at 17.
50
     Id.
51
     Id.
52
     ECF Doc. No. 34-2 at 2, ¶ 8.
53
     ECF Doc. No. 34-7 at 19.
54
     Id. at 18-20.
55
     Id. at 19-20.
56
     Id. at 20.

                                                  21
57
     ECF Doc. No. 34-2 at 2, ¶ 12.
58
     Id. at 3, ¶ 13.
59
     Id. at 3, ¶ 18.
60
     Id.
61
   Summary judgment is proper when “the movant shows that there is no genuine issue as to any
material fact that the moving party is entitled to a judgment as a matter of law.” Fed.R.Civ.P.
56(a). “Material facts are those ‘that could affect the outcome’ of the proceeding, and ‘a dispute
about a material fact is “genuine” if the evidence is sufficient to permit a reasonable jury to
return a verdict for the non-moving party.”” Pearson v. Prison Health Services, 850 F.3d 526,
534 (3d Cir. 2017) (quoting Lamont v. New Jersey, 637 F.3d 177, 181 (3d Cir. 2011)). On a
motion for summary judgment, “we view the facts and draw all reasonable inferences in the light
most favorable to the nonmovant.” Pearson, 850 F.3d at 533-34 (3d Cir. 2017) (citing Scott v.
Harris, 550 U.S. 372, 378 (2007)). “The party seeking summary judgment ‘has the burden of
demonstrating that the evidentiary record presents no genuine issue of material fact.’” Parkell v.
Danberg, 833 F.3d 313, 323 (3d Cir. 2016) (quoting Willis v. UPMC Children’s Hospital of
Pittsburgh, 808 F.3d 638, 643 (3d Cir. 2015)). If the movant carries its burden, “the nonmoving
party must identify facts in the record that would enable them to make a sufficient showing on
essential elements of their case for which they have the burden of proof.” Willis, 808 F.3d at 643
(citing Celotex Corporation v. Catrett, 477 U.S. 317, 323 (1986)). “If, after adequate time for
discovery, the nonmoving party has not met its burden, pursuant to Federal Rule of Civil
Procedure 56, the court must enter summary judgment against the nonmoving party.” Willis, 808
F.3d at 643 (citing Celotex Corporation, 477 U.S. at 322-23).
62
     ECF Doc. No. 1-1 at 15.
63
     ECF Doc. No. 32.
64
     E.g., ECF Doc. Nos. 27, 32.
65
  Anchorage Assocs. v. Virgin Islands Bd. of Tax Review, 922 F.2d 168, 175 (3d Cir. 1990); see
Fed. R. Civ. P. 56(e).
66
  Trustees of the National Elevator Indus. Pension, Health Benefit, Educ., Elevator Indus. Work
Pres. Funds, Elevator Constructors Annuity & 401 Ret. Plan v. Gateway Elevator, Inc., No. 09-
4206, 2011 U.S. Dist. LEXIS 65719, at *7-8 (E.D. Pa. Jun. 21, 2011).
67
     Anchorage Assocs., 922 F.2d at 175.
68
     Id.
69
     Goss v. Lopez, 419 U.S. 565, 574 (1975).

                                                22
70
     Id.
71
     Id. at 581.
72
   Haney v. West Chester Univ., No. 18-2456, 2018 WL 3917975, at *8 (E.D. Pa. Aug. 16, 2018)
(“Indeed, no court has held that a non-student has a constitutionally protected interest in a
college education.”).
73
     U.S. Const. amend. XIV, § 1.
74
     Mathews v. Eldridge, 424 U.S. 319, 332 (1976).
75
   Borrell v. Bloomsburg Univ., 955 F. Supp. 2d 390, 402 (M.D. Pa. 2013) (Deprivation of a
protected property interest is the first of five elements to state a procedural due process claim
under section 1983: (1) deprivation protected liberty or property interest; (2) the deprivation
lacked due process; (3) that the defendant subjected the plaintiff, or caused the plaintiff to be
subjected to, this deprivation without due process; (4) that the Defendant acted under color of
state law; and (5) that the plaintiff suffered injury as a result of the deprivation without due
process).
76
     Goss v. Lopez, 419 U.S. 565, 574 (1975).
77
   Borrell, 955 F. Supp. at 402 (citing Manning v. Temple Univ., No. 03-4012, 2004 WL
3019230, at *8 (E.D. Pa. Dec. 30, 2004) (“Under Pennsylvania law, it has been held that a
graduate student has a property interest protected by procedural due process in the continuation
of her course of study.”)).
78
     24 P.S. § 20-2001-A(15) (West 2015).
79
  Haney v. West Chester Univ., No. 18-2456, 2018 WL 3917975, at *1 (E.D. Pa. Aug. 16,
2018).
80
     Id. at *8.
81
     Id. at *9.
82
     Borrell, 955 F. Supp. at 397.
83
     Id. at 404.
84
     ECF Doc. No. 34-4 at 1, ¶ 3.
85
     ECF Doc. No. 34-7 at 18-20.




                                                23
86
  Mathews v. Eldridge, 424 U.S. 319 (1976); see Palmer v. Merluzzi, 868 F.2d 90, 95 (3d Cir.
1989).
87
   Haney v. West Chester Univ., No. 18-2456, 2018 WL 3917975, at *7 (E.D. Pa. Aug. 16, 2018)
(citing Mathews, 424 U.S. at 335).
88
     Id.
89
     Id.
90
     Id.
91
     Id. at *7-8.
92
     Id. at *1.
93
     Id. at *7.
94
     Id. at *7-8.
95
     Id. at *7.
96
     Id. at *10.
97
     Id. (citing Palmer v. Merluzzi, 868 F.2d 90, 95 (3d Cir. 1989)).
98
     Id. at *8.
99
     Palmer v. Merluzzi, 868 F.2d 90, 93 (3d Cir. 1989).
100
      Id. at 93-94.
101
      Id. at 96.
102
   Leacock v. Temple Univ. Sch. of Med., No. 97-7850, 1998 WL 1119866, at *6 n.2 (E.D. Pa.
Nov. 25, 1998) (citing Stoller v. Coll. of Med., 562 F. Supp. 403 (M.D. Pa. 1983), aff’d 727 F.2d
1101 (3d Cir. 1984) (holding a medical school student dismissed for academic reason had a
property interest in continuing his studies); Ross v. Pennsylvania State Univ., 445 F. Supp. 147
(M.D. Pa. 1978).
103
      Leacock, No. 97-7850, at *7.
104
   Brian A. ex rel. Arthur A. v. Stroudsburg Area Sch. Dist., 141 F. Supp. 2d 502, 506 (M.D. Pa.
2001).



                                                  24
105
      Id. at 508.
106
      Id.
107
      ECF Doc. No. 34-6 at 1-2, 12-13, 16-17, 21-22; ECF Doc. No. 34-7 at 1-2.
108
      ECF Doc. No. 34-7 at 11.
109
      Id. at 11-12.
110
      ECF Doc. No. 34 at 10.
111
   Borrell v. Bloomsburg Univ., 870 F.3d 154, 162 (3d Cir. 2017) (citing Malley v. Briggs, 475
U.S. 335, 341 (1986)).
112
      Id. (citing Pearson v. Callahan, 555 U.S. 223, 244 (2009)).
113
      Id. (citing Sharp v. Johnson, 669 F.3d 144, 159 (3d Cir. 2012)).
114
      Id.
115
  Davenport v. Borough of Homestead, 870 F.3d 273, 279-82 (3d Cir. 2017) (citing Mullenix v.
Luna, 136 S.Ct. 305, 314 (2015)).
116
   Borrell, 870 F.3d at 162 (citing Zaloga v. Borough of Moosic, 841 F.3d 170, 175 (3d Cir.
2016)).
117
      Id.
118
      Id. at 157.
119
      Id.
120
      Id. at 158.
121
      Id.
122
      Id.
123
      Id. at 159.
124
      Id.
125
      Id.



                                                  25
126
      Borrell v. Bloomsburg Univ., 63 F. Supp. 3d. 418, 458 (M.D. Pa. 2014).
127
      Borrell, 870 F.3d at 157.
128
      Id. at 162.
129
   Id. (citing examples Stoller v. Coll. of Med., 562 F. Supp. 403, 412 (M.D. Pa. 1983), aff’d 727
F.2d 1101 (3d Cir. 1984); Manning v. Temple Univ., No. 03-4012, 2004 WL 3019230, at *8
(E.D. Pa. Dec. 30, 2004); Ross v. Pennsylvania State Univ., 445 F. Supp. 147, 153 (M.D. Pa.
1978); Coulter v. East Stroudsburg University, No. 10-877, 2010 WL 1816632, at *2 (M.D. Pa.
May, 5, 2010)).
130
      Borrell, 870 F.3d at 162.
131
   See Brian A. ex rel. Arthur A. v. Stroudsburg Area Sch. Dist., 141 F. Supp. 2d 502, 508 (M.D.
Pa. 2001).
132
   See Haney v. West Chester Univ., No. 18-2456, 2018 WL 3917975, at *8 (E.D. Pa. Aug. 16,
2018).
133
      See Palmer v. Merluzzi, 868 F.2d 90, 93 (3d Cir. 1989).
134
      Haney, No. 18-2456, at *8.
135
    Williams v. Pennridge School District, 782 F. App’x 120, 127 (3d Cir. 2019) (citing
Alexander v. Sandoval, 532 U.S. 275, 283 (2001)).
136
   Id. (citing Fasold v. Justice, 409 F.3d 178, 184 (3d Cir. 2005); Blunt v. Lower Merion School
District, 767 F.3d 247, 273 (3d Cir. 2014) (internal citations omitted)).
137
      Pennsylvania v. Flaherty, 983 F.2d 1267, 1273 (3d Cir. 1993).
138
      Startzell v. City of Philadelphia, 533 F.3d 183, 203 (3d Cir. 2008).
139
      Williams v. Pennridge School District, 782 F. App’x 120, 128 (3d Cir. 2019).
140
      Id. at 122-23.
141
      Id. at 123.
142
      Id. at 124.
143
      Id. at 127.




                                                   26
144
   Id. (citing PG Publ’g Co. v. Aichele, 705 F.3d 91, 116 (3d Cir. 2013); Cmty. Servs. Inc. v.
Wind Gap Mun. Auth., 421 F.3d 170, 182 (3d Cir. 2005); Commonwealth of Pennsylvania v.
Flaherty, 983 F.2d 1267, 1273 (3d Cir. 1993); Kromnick v. Sch. Dist. of Phila., 739 F.2d 894,
911 (3d Cir. 1984)).
145
      Williams, 782 F. App’x at 127.
146
      ECF Doc. No. 2 at 43, ¶ 15.
147
      Id. at 43, ¶ 13.
148
      Williams, 782 F. App’x at 127.
149
      ECF Doc. No. 34-2 at 3, ¶ 18.
150
   Acosta, Inc. v. Navitsky, No. 17-3282, 2018 U.S. Dist. LEXIS 39451, at *9-10 (E.D. Pa. Mar.
12, 2018) (citing Reilly v. City of Harrisburg, 858 F.3d 173, 176-79 (3d Cir. 2017)).
151
      Id. at *10.
152
   Id. at *9-10 (citing Merrill Lynch, Pierce, Fenner & Smith v. Napolitano, 85 F. Supp. 2d 491,
496 (E.D. Pa. 2000)).
153
      Id.
154
      Id. at *2.
155
      Id. at *1-2.
156
      Id. at *21.
157
      Id. at *15-21.
158
      Id. at *12.
159
      Id. at *10-12.




                                              27
